



Exhibit 10.2

Non-Employment Agreement Form
BREITBURN ENERGY PARTNERS, LP
2006 LONG-TERM INCENTIVE PLAN
CONVERTIBLE PHANTOM UNIT AGREEMENT


Pursuant to this Convertible Phantom Unit Agreement, (the “Agreement”),
BreitBurn GP, LLC (the “Company”), as the general partner of BreitBurn Energy
Partners L.P., a Delaware limited partnership (the “Partnership”), hereby grants
to [___________] (the “Participant”) the following award of Convertible Phantom
Units (“CPUs”), pursuant and subject to the terms and conditions of this
Agreement and the First Amended and Restated Partnership 2006 Long-Term
Incentive Plan (the “Plan”), the terms and conditions of which are hereby
incorporated into this Agreement by reference.Each CPU is hereby granted in
tandem with a corresponding Performance Distribution Right (“PDR”), as further
detailed in Section 3 below. Each CPU and PDR shall constitute an “Other
Unit-Based Award” under the terms of the Plan. Except as otherwise expressly
provided herein (including on Exhibit A hereto), all capitalized terms used in
this Agreement, but not otherwise defined, shall have the meanings provided in
the Plan.


GRANT NOTICE


Subject to the terms and conditions of this Agreement, the principal features of
this Award are as follows:
Number of CPUs: [_____]
Grant Date: January 28, 2013
Vesting of CPUs: The CPUs shall vest and the number of CUEs underlying such CPUs
shall be determined in accordance with Section 3 below (if any) on the earliest
to occur of (i) an applicable accelerated vesting date set forth in Section 4
below, and (ii) December 28, 2015, in each case subject to the Participant’s
continued employment with the Employer through any such date (any such date, a
“Vesting Date”). For vesting purposes, any per Unit distribution that is
announced after an applicable Vesting Date, but prior to the payment of Units
underlying the vesting CPU, shall be disregarded for purposes of determining the
Unit conversion level applicable to such CPU.
Separation from Service: In the event of the Participant’s Separation from
Service prior to December 28, 2015, the vesting and termination of the CPUs
shall be governed in accordance with the provisions of Section 4 below.
Payment of CPUs: Vested CPUs shall be paid to the Participant in the form of
Units as set forth in Section 5 below, subject to Section 17 below.
PDRs: Each CPU granted under this Agreement shall be issued in tandem with a
corresponding PDR, which shall entitle the Participant to receive an amount
determined by reference to Partnership distributions and which shall be credited
to the Participant in the form of additional CPUs in accordance with Section 2
of this Agreement.



    



--------------------------------------------------------------------------------



TERMS AND CONDITIONS OF CONVERTIBLE PHANTOM UNITS
1.Grant of CPUs. The Partnership hereby grants to the Participant, as of the
Grant Date, an award of [________] CPUs, subject to all of the terms and
conditions contained in this Agreement and the Plan.
2.Grant of Tandem PDR.
a.General. Each CPU granted or credited hereunder shall be issued in tandem with
a corresponding PDR, which PDR shall remain outstanding from the Grant Date
until the earlier to occur of a Payment Date (as defined below) or the
forfeiture of the CPU to which such PDR corresponds. Pursuant to each PDR, the
Participant shall be entitled to receive an amount, credited in the form of
additional CPUs as set forth in the following sentence, equal to the product of
(i) the aggregate per Unit distributions paid by the Partnership in respect of
each quarter through which the PDR remains outstanding (provided that the PDR is
outstanding as of the record date set by the Board of Directors of the Company
for such distribution) (including any extraordinary non-recurring distributions
paid during a quarter), if any, times (ii) the number of common unit equivalents
(“CUEs”) underlying the relevant CPU during such quarter (as determined in
accordance with Section 2(b) below), divided by the closing price of the Unit on
the date on which such distribution is paid to Unitholders. All such PDRs shall
be credited to the Participant in the form of additional CPUs as of the date of
payment of any such distribution based on the Fair Market Value of a Unit on
such date. Each additional CPU which results from such crediting of PDRs granted
hereunder shall be subject to the same vesting, forfeiture, payment or
distribution, adjustment and other provisions which apply to the underlying CPU
to which such additional CPU relates. PDRs shall not entitle the Participant to
any amounts relating to distributions occurring after the earlier to occur of
the applicable Payment Date or the Participant’s forfeiture of the CPU to which
such PDR relates in accordance herewith.
b.Determination of CUEs Underlying CPUs for PDR Purposes. For purposes of
determining the payments, if any, in respect of PDRs for a given calendar
quarter under Section 2(a) above, the number of CUEs underlying a CPU shall
equal the number of CUEs listed onthe CUE Conversion Tablefor the corresponding
dollar value (in the column entitled “Target Annual Distribution Level”)
attained by multiplying the applicable Quarterly Distribution by four.
c.Separate Payments. The PDRs and any amounts that may become payable in respect
thereof shall be treated separately from the CPUs and the rights arising in
connection therewith for purposes of the designation of time and form of
payments required by Code Section 409A.
3.Conversion of Vested CPUs to Units.
a.    General. CPUs that vest in accordance with this Agreement shall represent
the right to receive payment, in accordance with Section 5 below, in the form of
a number of Units equal to (i) the product of (A) the number of CPUs so vested,
times (B) the number of CUEs underlying such CPUs on the applicable Vesting Date
(as determined in accordance with Section 3(b) below), minus (ii) the applicable
number of PDR Equalization Units (as defined



    



--------------------------------------------------------------------------------



below), if any (such number of Units, the “Resultant Units”).Unless and until a
CPU vests, the Participant will have no right to payment of Units in respect of
any such CPU. Prior to actual payment in respect of any vested CPU, such CPU
will represent an unsecured obligation of the Partnership, payable (if at all)
only from the general assets of the Partnership.
b.    Determination of CUEs Underlying CPUs at Vesting. The number of CUEs
underlying each CPU at vesting shall equal:
i.
In the case of any CPU that vests on December 28, 2015, a number of CUEs
determined by matching the dollar value (in the column entitled “Target Annual
Distribution Level”) of the product of (x) four, and (y) the Quarterly
Distribution paid in respect of third quarter of 2015, with the corresponding
number of CUEs listed on the CUE Conversion Table; and

ii.
In the case of any CPU that vests upon a Separation from Service in accordance
with Section 4(a), 4(b), or 4(c) below, in any case, prior to December 28, 2015,
a number of CUEs determined by (A) matching the dollar value (in the column
entitled “Target Annual Distribution Level”) of the product of (x) four,
multiplied by (y) the higher of (i) the per Unit Quarterly Distribution paid or
payable by the Partnership for the full calendar quarter ended immediately prior
to such Separation from Service (for purposes of clarification, if the Quarterly
Distribution for such quarter was zero, the Quarterly Distribution in this
clause (i) shall be zero), or (ii) the per Unit Quarterly Distribution publicly
announced by the Partnership prior to such Separation from Service for the
calendar quarter in which the Separation from Service occurs, in any case, with
the corresponding number of CUEs listed on the CUE Conversion Table, and (B)
multiplying such number of CUEs by the applicable CPU Acceleration Percentage
(as determined in accordance with the CPU Acceleration Percentage Table attached
hereto as Exhibit C, based on the date of such Separation from Service).

Under no circumstances shall any Quarterly Distribution that is announced after
the applicable Vesting Date be taken into consideration in determining the
number of CUEs underlying any CPUs at vesting.
c.    PDR Equalization Units. For purposes of this Agreement, “PDR Equalization
Units” means a number of Units equal to the difference between(A) the actual
aggregate number of CPUs credited to the Participant as a result of PDRs from
the Grant Date through the Payment Date (the “Actual PDRs”), and (B) the
aggregate number of CPUs that would have been credited to the Participant as a
result of PDRs during the period from the Grant Date through the Payment Date
had the PDRs originally been granted in tandem with that number of CPUs equal to
the aggregate number of CUEs underlying the CPUs as of the applicable Vesting
Date (the “Notional PDRs”). If the number of Actual PDRs does not exceed the
number of Notional PDRs with respect to any vesting CPU, then the PDR
Equalization Units shall equal zero with respect to such CPU.
4.Separation from Service. If the Participant experiences a Separation from
Service from the Employer prior to the vesting or termination of the CPUs, the
following



    



--------------------------------------------------------------------------------



provisions shall control the vesting and forfeiture of the CPUs in connection
with and following such Separation from Service:
a.    Other than for Cause, Death or Disability.If, while employed by the
Employer, Participant incurs a Separation from Service by reason of a
termination by the Employer without Cause (other than as a consequence of the
Participant’s death or Disability)then, to the extent not previously vested or
forfeited, the CPUs shall vest and the number of CUEs underlying such CPUs shall
be determined as of the date of such Separation from Service on a pro rata basis
in accordance with Sections 3(a) and 3(b)(ii) above, and any CPUs that do not so
vest and convert into Units shall automatically be cancelled and forfeited as of
the date of such Separation from Service.
b.    Death or Disability. If, while employed by the Employer, the Participant
incurs a Separation from Service due to the Participant’s death or Disability,
then, to the extent not previously vested or forfeited, the CPUs shall vest and
the number of CUEs underlying such CPUs shall be determined as of the date of
such Separation from Service on a pro rata basis in accordance with Sections
3(a) and 3(b)(ii) above(and, in the case of the Participant’s death, paid to
Participant’s estate), and any CPUs that do not so vest and convert into Units
shall be cancelled and forfeited as of the date of such Separation from Service.
c.    Cause; Resignation.If the Participant’s employment with the Employer is
terminated by the Employer for Cause or by the Participant (other than due to
the Participant’s death or Disability), then, to the extent not previously
vested, all CPUs subject to this Agreement shall be forfeited as of the date of
such Separation from Service.
5.Payment of CPUs; Issuance of Units. CPUs that vest shall be paid to the
Participant in the form of Units in a lump-sum amount determined in accordance
with Section 3 above during the sixty-day period following the applicable
Vesting Date, with the exact date of payment determined by the Company in its
sole discretion (the date on which Units are transferred to the Participant, the
“Payment Date”). All CPUs shall be canceled and terminated upon such payment,
and the Participant shall have no further right or interest in respect thereof.
6.Forfeiture and Termination of CPUs.
a.    Termination of Employment. Without limiting the foregoing, in the event of
the Participant’s termination of employment for any reason, (i) the CPUs, to the
extent not vested as of the date of such termination of employment,and any
corresponding PDRs, shall thereupon automatically and without further action be
cancelled and forfeited by the Participant, and the Participant shall have no
further right or interest in or with respect to such unvested CPUs and
corresponding PDRs, and (ii) no portion of the CPUs which are unvested as of the
date of such termination of employment shall thereafter become vested.
b.    Failure to Achieve Minimum Performance.In the event that, as of December
28, 2015 or any earlier Vesting Date, the number of Resultant Units is less than
or equal to zero, the CPUs and any corresponding PDRs shall thereupon
automatically and without further action be cancelled and forfeited by the
Participant, and the Participant shall have no further right or interest in such
CPUs or any corresponding PDRs or with respect to either of the foregoing.



    



--------------------------------------------------------------------------------



7.Tax Withholding. The Company and/or its Affiliates shall have the authority
and the right to deduct or withhold, or to require the Participant to remit to
the Company and/or its Affiliates, an amount sufficient to satisfy all
applicable federal, state and local taxes (including the Participant’s
employment tax obligations) required by law to be withheld with respect to any
taxable event arising in connection with the CPUs and/or the PDRs.To the extent
that such obligation arises at the time that the CPUs vest or are paid to the
Participant in Units, the Company and/or its Affiliates may withhold Units
otherwise issuable in respect of such CPUs having a Fair Market Value equal to
the sums required to be withheld in satisfaction of the foregoing requirements.
Notwithstanding any other provision of the Plan or this Agreement, the number of
Units which may be so withheld in order to satisfy the Participant’s income and
payroll tax liabilities with respect to the issuance, vesting or payment of the
CPUs shall be limited to the number of Units which have a Fair Market Value on
the date of withholding equal to the aggregate amount of such liabilities based
on the minimum statutory withholding rates for income and payroll tax purposes
that are applicable to such supplemental taxable income.
8.Rights as Unit Holder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
holder of Units in respect of any Units that may become deliverable hereunder
unless and until certificates representing such Units shall have been issued or
recorded in book entry form on the records of the Partnership or its transfer
agents or registrars, and delivered in certificate or book entry form to the
Participant or any person claiming under or through the Participant.
9.Non-Transferability. Except as otherwise provided in this Section 9, (i)
neither the CPUs nor the PDRs may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution, and (ii)
neither the CPUs, PDRs nor any interest or right therein shall be liable for the
debts, contracts or engagements of the Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.Notwithstanding the foregoing, subject to applicable
law, the CPUs and PDRs may be transferred to an estate planning trust that
constitutes a “family member” of the Participant within the meaning of the
instructions to Form S-8 under the Securities Act, subject to the following
terms and conditions: (i) any CPUs or PDRs so transferred shall not be further
assignable or transferable by the transferee other than by will or the laws of
descent and distribution; (ii) any CPUs or PDRs so transferred shall continue to
be subject to all the terms and conditions of the CPUs and PDRs as applicable to
the original Participant (other than the ability to further transfer the CPUs
and PDRs); and (iii) the Participant and the transferee shall execute any and
all documents requested by the Committee, including, without limitation
documents to (A) confirm the status of the transferee as a permitted transferee,
(B) satisfy any requirements for an exemption for the transfer under applicable
federal, state and foreign securities laws, and (C) evidence the transfer.
10.Distribution of Units. The Units issued pursuant to this Agreement shall be
held in book entry form and no certificates shall be issued therefor; provided,
that certificates may be issued representing such Units at the request of the
Participant and in accordance with the Partnership’s governing documents, as
amended and supplemented from time to time.



    



--------------------------------------------------------------------------------



Notwithstanding anything herein to the contrary, (a) no payment shall be made
under this Agreement in the form of Units unless such Units issuable upon such
payment are then registered under the Securities Act of 1933, as amended (the
“Securities Act”) or, if such Units are not then so registered, the Company has
determined that such payment and issuance would be exempt from the registration
requirements of the Securities Act, and (b) the Partnership shall not be
required to issue or deliver any Units(whether in certificated or book-entry
form) pursuant to this Agreement unless (i) such issuance and delivery are in
compliance with all applicable laws and regulations and, if applicable, the
requirements of any exchange on which the Units are listed or traded, and (ii)
any consent or approval of any governmental or regulatory authority necessary as
a condition to such issuance and delivery to the Participant (or his or her
estate) has been obtained. Any certificates delivered pursuant to this Agreement
shall be subject to any stop-transfer orders and other restrictions as the
Company deems necessary or advisable to comply with federal, state, or local
securities or other laws, rules and regulations and the rules of any national
securities exchange or automated quotation system on which the Units are listed,
quoted, or traded. The Company may place legends on any certificate to reference
restrictions applicable to the Units. In addition to the terms and conditions
provided herein, the Company may require that the Participant make such
covenants, agreements, and representations as the Company, in its sole
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements. The Company shall have the right to require the Participant to
comply with any generally applicable timing or other restrictions with respect
to the settlement of any CPUs pursuant to this Agreement, including a
window-period limitation, as may be imposed in its discretion.No fractional
Units shall be issued or delivered pursuant to the CPUs.
11.Partnership Agreement. Units issued upon payment of the CPUs shall be subject
to the terms of the Plan and the terms of the Partnership Agreement. Upon the
issuance of Units to the Participant, the Participant shall, automatically and
without further action on his or her part, be deemed to be a party to, signatory
of and bound by the Partnership Agreement.
12.No Effect on Employment. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to serve or continue to serve as an
Employee, Director or Consultant.
13.Severability. If any provision in this Agreement is held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement, which shall remain in full force and effect.
14.Tax Consultation. None of the Partnership, the Company or any of their
Affiliates has made any warranty or representation to Participant with respect
to the income tax consequences of the issuance of the CPUs, the PDRs, the Units
or the transactions contemplated by this Agreement, and Participant is in no
manner relying on such entities or their representatives for an assessment of
such tax consequences. The Participant understands that the Participant may
suffer adverse tax consequences in connection with the CPUs and PDRs granted
pursuant to this Agreement. The Participant represents that the Participant has
consulted with any tax consultants that the Participant deems advisable in
connection with the CPUs and the PDRs and that the Participant is not relying on
the Company, the Partnership or their Affiliates for tax advice.



    



--------------------------------------------------------------------------------



15.Amendments, Suspension and Termination. Except as provided in the Section 17
hereof, this Agreement cannot be modified, altered or amended, except by an
agreement, in writing, signed by both the Partnership and the Participant.
16.Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the CPUs and PDRs are granted, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations, but in a manner which is intended to preserve
the economic value of the grant to the Participant.
17.Code Section 409A.
a.    General. To the extent that the Committee determines that the CPUs, the
PDRs or any amounts payable under this Agreement may not be compliant with or
exempt from Code Section 409A, the Committee and the Participant shall cooperate
and work together in good faith to timely amend this Agreement to the extent
necessary to comply with the requirements of Code Section 409A or an exemption
therefrom (including amendments with retroactive effect), or take any other
actions as they deem necessary or appropriate to (a) exempt the CPUs and PDRs
from Code Section 409A and/or preserve the intended tax treatment of the
benefits provided with respect to the CPUs and PDRs, or (b) comply with the
requirements of Code Section 409A, in any case, in a manner which is intended to
preserve the economic value of the Award to the Participant. To the extent
applicable, this Agreement shall be interpreted in accordance with the
provisions of Code Section 409A.
b.    Potential Six-Month Delay. Notwithstanding anything to the contrary in
this Agreement, no amounts shall be paid to the Participant under this Agreement
prior to the expiration of the 6-month period following his Separation from
Service to the extent that the Employer reasonably determines that paying such
amounts at the time or times indicated in this Agreement would result in a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such 6-month period (or such
earlier date upon which such amount can be paid under Code Section 409A without
resulting in a prohibited distribution, including as a result of the
Participant’s death), the Company shall pay to the Participant a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to the
Participant during such 6-month period, plus interest thereon from the date of
the Participant’s Separation from Service through the payment date at a rate
equal to the then-current “applicable Federal rate” determined under Section
7872(f)(2)(A) of the Code.
18.Adjustments. The Participant acknowledges that the CPUs and PDRs are subject
to modification and termination in certain events as provided in this Agreement
and Section 7 of the Plan, provided, however, that notwithstanding anything
contained in the Plan, any action taken with respect to the CPUs or PDRs under
Section 7(c)(C) or Section 7(c)(E) of the Plan shall be made in a manner that is
intended to preserve for the Participant the benefits or



    



--------------------------------------------------------------------------------



potential benefits intended to be made available under the CPUs and PDRs
(including the then current value and economic terms thereof).
19.Successors and Assigns. The Company or the Partnership may assign any of
their rights under this Agreement to any affiliate or successor to all or
substantially all of the business or assets of the Company or the Partnership,
and this Agreement shall inure to the benefit of, and be binding upon, such
successors and assigns. Subject to the restrictions on transfer contained
herein, this Agreement shall be binding upon the Participant and his or her
heirs, executors, administrators, successors and assigns. In the event of the
Participant’s death, his estate shall be entitled to any payments otherwise due
to the Participant hereunder.
20.No Offset. Neither the Company nor the Partnership shall be permitted to
reduce or offset the amount of any payment due to the Participant hereunder on
account of any claim that the Company, the Partnership or any of their
Affiliates may have against the Participant.
21.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
22.Entire Agreement. This Agreement, together with the Plan, constitutes the
final, complete and exclusive agreement between the Company, the Partnership and
the Participant with respect to the subject matter hereof and replaces and
supersedes any and all other agreements, offers or promises, whether oral or
written, made to the Participant by the Company, the Partnership or any
representative or agent thereof.
23.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
[Signature page follows]





    



--------------------------------------------------------------------------------





The Participant’s signature below indicates the Participant’s agreement with and
understanding that this award is subject to all of the terms and conditions
contained in the Plan and in this Agreement, and that, except as expressly
provided in this Agreement (including, without limitation, Section 18 hereof),
in the event that there are any inconsistencies between the terms of the Plan
and the terms of this Agreement, the terms of the Plan shall control. The
Participant further acknowledges that the Participant has read and understands
the Plan and this Agreement, which contains the specific terms and conditions of
this grant of CPUs and PDRs. If the Participant is married, his or her spouse
has signed the Consent of Spouse attached to this Agreement as Exhibit D. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee made in good faith upon any
questions arising under the Plan or this Agreement.


PARTICIPANT:                        
[Name]
    




BREITBURN GP, LLC


                            
        
Name:             
Title:             





    



--------------------------------------------------------------------------------



EXHIBIT A
TO CONVERTIBLE PHANTOM UNIT AGREEMENT
CERTAIN DEFINITIONS


“Cause” means (i) any material failure or neglect by the Participant to perform
his or her duties or responsibilities to the Employer; (ii) any act of fraud,
embezzlement, theft, misappropriation, or dishonesty by the Participant relating
to the Employer or its business or assets; (iii) the Participant’s commission of
a felony or other crime involving moral turpitude; (iv) any gross negligence or
intentional misconduct on the part of the Participant in the conduct of his or
her duties and responsibilities with the Employer or which adversely affects the
image, reputation or business of the Employer or its affiliates; or (v) any
material breach by the Participant of any written agreement between the Employer
and the Participant.
“CUE Conversion Table” means the CUE Conversion Table attached as Exhibit B
hereto.
“Date of Termination” means the date on which a Separation from Service occurs.
“Disability” means a “disability” within the meaning of Code Section 409A.
“Employer” means BreitBurn Management Company, LLC and/or BreitBurn GP, LLC, as
the context requires.
“Quarterly Distribution” means the quarterly per Unit distribution paid by the
Partnership, excluding any extraordinary non-recurring distribution.
“Separation from Service” means the Participant’s “separation from service” from
the Employer within the meaning of Code Section 409A(a)(2)(A)(i).



    



--------------------------------------------------------------------------------







EXHIBIT B
TO CONVERTIBLE PHANTOM UNIT AGREEMENT
CUE CONVERSION TABLE1 
Common Unit Target Distribution Level
Target Annual Distribution Level
CUEs per CPU
-7
$1.299
0.000
-6
$1.367
0.000
-5
$1.439
0.000
-4
$1.515
0.316
-3
$1.595
0.422
-2
$1.679
0.563
-1
$1.767
0.750
0
$1.860
1.000
1
$1.953
1.250
2
$2.051
1.563
3
$2.153
1.953
4
$2.261
2.441
5
$2.374
3.052
6
$2.493
3.815
7
$2.617
4.768

















_______________________


1 If the dollar value of the relevant distributions falls between the
incremental distribution levels contained in this CUE Conversion Table, then the
number of CUEs underlying each CPU shall equal the number of CUEs associated
with the lower of the two Target Annual Distribution Levels.





    



--------------------------------------------------------------------------------



EXHIBIT C
TO CONVERTIBLE PHANTOM UNIT AGREEMENT
CPU ACCELERATION PERCENTAGE TABLE


If a qualifying termination occurs:
Then the CPU Acceleration Percentage Shall Equal:
Prior to December 28, 2013
0%
On or after December 28, 2013 and before December 28, 2014
33.3%
On or after December 28, 2014 and before December 28, 2015
66.6%






    



--------------------------------------------------------------------------------



EXHIBIT D
TO CONVERTIBLE PHANTOM UNIT AGREEMENT

CONSENT OF SPOUSE
I, ____________________, spouse of ____________________, have read and approve
the foregoing Convertible Phantom Unit Agreement (the “Agreement”). In
consideration of the issuance to my spouse of the Convertible Phantom Units
(“CPUs”) set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions thereof insofar as I may have any rights
therein or in or to any CPUs or Units issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the Agreement.
Dated: _______________, _____
    
Signature of Spouse






















    

